Citation Nr: 0904433	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  99-22 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).      

2.  Entitlement to service connection for a left knee 
disability.     

3.  Entitlement to service connection for a residual 
disability due to a head injury to include a seizure 
disorder, migraine headaches, and a cognitive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1973 to August 
1976.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, 
Montana, which denied entitlement to service connection for 
PTSD, a left knee disability, and a residual disability due 
to a head injury. 

In September 2004 and September 2006, the Board remanded the 
matters on appeal for additional development.  The claims 
remain in a denied stance; thus, the case has been returned 
for appellate review.

The Board notes that in October 1999, the Veteran requested a 
hearing before the Board.  In May 2001, the Veteran requested 
a videoconference hearing before the Board.  However, in 
April 2004 and May 2004 statements, the Veteran indicated 
that he did not want a hearing before the Board.  Thus, the 
Board finds that the Veteran withdrew his request for a 
hearing.  


FINDINGS OF FACT

1.  The probative evidence of record establishes that there 
is no current diagnosis of PTSD in accordance with the 
American Psychiatric Association Diagnostic and Statistical 
Manual for Mental Disorders, 4th ed.     

2.  There is no current diagnosis of a left knee disability.  

3.  A seizure disorder, migraine headaches, and a cognitive 
disorder were detected many years after service and the 
probative evidence of record establishes that the current 
cognitive disorder, migraine headaches, and seizure disorder 
are not related to service, including the head injury in 
service, and the probative evidence establishes that the 
Veteran does not currently have a residual disability due to 
the head injury in service.           


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008). 

2.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008). 

3.  A residual disability due to a head injury to include a 
seizure disorder, migraine headaches, and a cognitive 
disorder, was not incurred in or aggravated by active service 
and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if an organic disease of the nervous system became 
manifest to a degree of 10 percent or more within one year 
from the date of the Veteran's termination of such service, 
that condition would be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  Such a presumption would be 
rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders. DSM-IV provides that a valid diagnosis 
of PTSD requires that a person has been exposed to a 
traumatic event in which both of the following were present: 
(1) the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
himself or others, and (2) the person's response involved 
intense fear, helplessness, or horror. 

In order to grant service connection for PTSD to a non-combat 
Veteran, there must be credible evidence to support the 
Veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) is stated that "a Veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 


Analysis

Entitlement to service connection for PTSD

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the DMS- IV as the source of criteria for the diagnosis of 
claimed psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

The Veteran asserts that he has PTSD due to five different 
stressor events.  The first stressor is when a garbage can 
hit his head in service while the Veteran was offloading 
trash from a submarine.  The second stressor event is that 
the Veteran experienced undue harassment from a junior 
weapons officer.  The third stressor event is when the 
submarine, USS Thomas Jefferson, lost power, had a reactor 
scram, and went past depth.  The fourth stressor event is 
when the submarine, USS Thomas Jefferson, cut a sailboat in 
half with its periscope and they did not help the survivors 
on the sailboat.  The fifth stressor event is when the 
submarine was almost hit by a freighter and had to crash 
dive.  See the Veteran's statements dated in January 1998, 
May 1998, and December 2000.  

The service records show that the Veteran served with the 
U.S. Navy from May 1973 to August 1976.  The service records 
show that the Veteran served on the USS Thomas Jefferson from 
October 1973 to July 1976.  His military specialty 
occupations were fireman apprentice, fireman, seaman/torpedo 
man, and ordinance mechanic.   

There is no indication in the service records that the 
Veteran was awarded a medal indicative of combat and the 
Veteran does not assert that he was in combat with the enemy.  
Since there is no evidence that the Veteran engaged in 
combat, there must be credible supporting evidence of the 
claimed in-service stressors.  38 C.F.R. § 3.304(f).  

In the Veteran's case, the only stressor event that is 
verified is the first stressor event in which the Veteran was 
struck in the head by a garbage can.  The Veteran submitted 
two lay statements in which fellow seamen corroborated that 
the Veteran was hit in the head by a garbage can when he was 
offloading trash from the submarine.  See the January 1999 
statement by M.J. and the December 2000 statement by R.C.  In 
September 2005, the National Personnel Records Center (NPRC) 
verified that the M.J. served aboard the USS Thomas Jefferson 
from April 1975 to July 1976 and that R.C. served aboard the 
USS Thomas Jefferson from August 1973 to July 1977.  

The stressor events numbers 2 to 5 are not verified.  In 
April 1999, the Center for Unit Records Research (renamed the 
U.S. Army and Joint Services Records Research Center (JSRRC)) 
stated that it had reviewed the command histories and deck 
logs for the USS Thomas Jefferson and it could not verify 
that there was an engine failure and the submarine sunk to 
the crush zone, that the submarine cut a sailboat in half, or 
that the submarine was almost hit by a freighter.  In May 
2000, the Department of Navy, Naval Sea Systems Command, 
searched the deck logs for the USS Thomas Jefferson.  The 
Naval Sea Systems Command indicated that the deck logs 
revealed that on February 10, 1976, the USS Thomas Jefferson 
experienced a loss of power which resulted in a reactor 
scram.  The deck logs indicated that the AC power was 
restored in minutes and the submarine returned to port for 
repairs.  In a December 2000 report of contact, the Naval Sea 
Systems Command informed the RO that there was no evidence in 
the logs that the ship sank into the crush zone and noted 
that the submarine was naturally buoyant.  In a September 
2002 statement, the Navy Historical Center stated that there 
was a reactor scram on the USS Thomas Jefferson on February 
9, 1976 and February 10, 1976.  The Navy Historical Center 
indicated that the logs do not indicate that there was a loss 
of power or depth.  The Navy Historical Center indicated that 
the only reference to the Veteran in the deck logs was that 
he had a Captain's Mast on February 1, 1976.  They indicated 
that they did not have deck logs for 1975.  In January 2008, 
the deck logs for February and March 1975 were associated 
with the claims file and make no mention of the stressors (2) 
to (5).  The Board notes that regarding stressor (2), in 
which the Veteran contends he experienced undue harassment 
from a junior weapons officer, the JSRRC or other service 
departments would not be able to corroborate this stressor 
event unless the officer's actions were documented in service 
records, for instance, if a complaint was filed against the 
officer.  Thus, the Board finds that only stressor event that 
is verified is stressor event (1) and only this stressor 
event can be considered when the determination is made as to 
whether the Veteran has PTSD in accordance with the DSM-IV.      

The Board finds that the preponderance of the evidence 
establishes that the Veteran does not have a current 
diagnosis of PTSD.  The more probative evidence of record 
establishes that the stressor event in which the Veteran was 
hit in the head by a garbage can is not a sufficient stressor 
for the diagnosis of PTSD in accordance with the DSM-IV.  
DSM-IV provides that a valid diagnosis of PTSD requires that 
a person has been exposed to a traumatic event in which both 
of the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, 
helplessness, or horror.

The August 2003 VA psychiatric examination indicates that the 
psychologist reviewed the claims folder and examined the 
Veteran.  The VA psychologist noted that the primary stressor 
event was that the Veteran was hit in the head by a garage 
can.  The VA psychologist noted that the Veteran indicated 
that he did not know he was hit until someone told him.  The 
psychologist further noted that the Veteran was unaware that 
he was about to be hit and the Veteran did not report a 
strong emotional reaction to the event at the time it 
happened.  The Veteran did not report any fear or horror at 
the time of the event.  The psychologist noted that the 
Veteran was given the MCMI2 psychological test and the 
results neither confirm nor deny a diagnosis of PTSD.  The 
psychologist further noted that the Mississippi Scale of 
Combat showed a score of 138 which is extraordinarily high 
for someone who was not in combat.  The psychologist 
concluded that the Veteran did not have an intense emotional 
reaction to the incident at the time it occurred.  The 
psychologist indicated that review of the record suggested 
that the Veteran had chronic adjustment disorder with mixed 
anxiety and depressed mood that, at times, reached the level 
of major depressive disorder.  The psychologist stated that 
the Veteran failed to meet the DSM-IV diagnostic criteria for 
PTSD.  

The Veteran underwent a VA psychological evaluation in 
February 2000.  The psychologist reviewed the Veteran's 
claims filed and interviewed the Veteran.  The Veteran 
reported that his number one stressor was when a garbage can 
fell on his head.  The Veteran stated that he remembers this 
incident everyday of his life and he could visualize it.  The 
Veteran reported that he had difficulty sleeping for the past 
two years but the psychologist noted that the Veteran did not 
endorse any other PTSD symptoms.  The psychologist concluded 
that the diagnosis was adjustment disorder with mixed mood 
(anxiety and depression).  The psychologist stated that after 
interview of the Veteran and review of the claims file, it 
did not appear that the Veteran met the criteria for a 
diagnosis of PTSD.  The psychologist noted that the Veteran 
did not verbalize any other diagnostic criteria for PTSD 
besides noting the accident and difficulty sleeping.  The 
psychologist also noted that in addition, the Veteran had 
been successfully employed over the years and a psychological 
disorder did not appear to enter his decision to change 
fields or leave employment.  The psychologist noted that the 
Veteran had his own leather business and he had close 
interpersonal relationships.  The psychologist stated that 
the Veteran was treated for depression and there was no 
evidence of PTSD symptoms during these encounters.  The 
psychologist stated that based on this information, 
adjustment disorder with mixed mood (anxiety and depression) 
appeared to be the more accurate diagnosis.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Further, the 
VA examiners reviewed the claims folder and the Veteran's 
entire medical history and he examined the Veteran before 
rendering a medical opinions.  Other factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Hernandez- Toyens v. West, 11 Vet. App. 
379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 
448-9 (2000). 

The Board finds the August 2003 and February 2000 VA medical 
opinions to have greater probative weight because the 
opinions were based upon an accurate factual background.  The 
psychologists only considered the stressor event which is 
verified (stressor event (1) in which the Veteran sustains a 
head injury).  Also, the examiners considered the full 
criteria under DSM-IV for a diagnosis of PTSD including the 
sufficiency of the stressor event.  

There is medical evidence of record which establishes that 
the Veteran has a diagnosis of PTSD.  However, the Board 
finds that this medical evidence is less probative than the 
August 2003 and February 2000 VA medical opinions because 
these medical opinions are less detailed and either do not 
specify the stressor event upon which the diagnosis is made 
or the opinions do not address the sufficiency of the 
stressor event as set forth in the DSM-IV.  The April 1998 VA 
psychiatric examination report shows a diagnosis of PTSD, 
chronic, mild.  However, the VA examiner does not report 
which stressor event this diagnosis is based upon.  The 
examination report indicates that the Veteran reported 
stressor events (3) (the submarine lost power and sank past 
the test depth) and stressor (4) (the submarine cut a 
sailboat in half and they did not rescue any survivors from 
the sailboat).  As discussed above, these stressor events 
were not verified and cannot be considered when determining 
whether the Veteran had PTSD.  The Veteran also reported 
having recurrent dreams of being stuck on the submarine and 
he stated that he dropped a torpedo in service.  It is not 
clear if these events actually occurred and these events have 
not been verified.  The Veteran did not report these 
incidents to the RO.  The examiner stated that the Veteran 
had PTSD symptoms and he met the full criteria for PTSD.  
However, the VA examiner dos not indicate which accident 
caused the PTSD.  Even if the Board presumes that the PTSD 
was caused by the head injury in service, the examiner does 
not comment on whether this is a sufficient stressor in 
accordance with DSM-IV.  The examiner does not discuss 
whether this event involved actual or threatened death or 
serious injury or a threat to the physical integrity of self 
or to others and whether the Veteran's response to the event 
involved intense fear, helplessness, or horror.  See DSM-IV.  

The Veteran's treating psychologist also rendered a diagnosis 
of PTSD, but again, the Board notes that it is not entirely 
clear which stressor event the psychologist relied upon and 
the psychologist did not discuss the sufficiency of the head 
injury stressor event.  In a treatment summary for treatment 
in 1998 and 1999 (five visits), Dr. J.F., a clinical 
psychologist, notes that the Veteran reported stressor event 
(1) (head injury), stressor event (3) (losing power and 
sinking below test depth), and stressor (4) (the submarine 
hit a sailboat).  The Veteran also reported occasional 
nightmares of being stuck on a submarine.  After the first 
five sessions, the diagnosis was adjustment disorder with 
mixed anxiety and depressed mood and PTSD, provisional, by 
history.  In a November 2000 treatment summary, Dr. J.F. 
stated that the Veteran was reporting symptoms that appeared 
to indicate PTSD related to military duty.  The report 
indicates that the Veteran reported fear when the submarine 
went into a uncontrolled dive, fear of being in the submarine 
after his head injury, and a repetitive dream of being 
trapped on a submarine.  In a February 2002 statement, Dr. 
J.H. stated that the Veteran returned to treatment in 
November 2001 and had been seen regularly since.  Dr. J.H. 
stated that the principal diagnosis was PTSD (DSM-IV: 309.81) 
with symptoms of re-experiencing a trauma involving a life-
threatening situation on a submarine, avoidance of reminders 
of the trauma and emotional numbing, and pervasive increased 
arousal.  In a September 2002 readjustment counseling case 
closing summary, Dr. J.H. stated that the Veteran continued 
to struggle with PTSD symptoms secondary to a head injury and 
several experiences while an a nuclear submarine that led to 
fear of serious harm and death.  

The Board finds that Dr. J.H.'s opinion that the Veteran has 
a diagnosis of PTSD to have limited probative value.  It is 
not entirely clear if Dr. J.H. is basing the diagnosis of 
PTSD upon the only verified stressor event which is stressor 
event (1) (the head injury in service).  Further, Dr. J.H. 
does not discuss whether stressor event (1) involved actual 
or threatened death or serious injury or a threat to the 
physical integrity of self or to others and whether the 
Veteran's response to the event involved intense fear, 
helplessness, or horror.  

Review of the record further shows that VA mental health 
treatment records dated from 2000 to 2003 show a diagnosis of 
PTSD.  There is also private medical evidence noting a 
diagnosis of PTSD.  See the statements by the Veteran's 
social worker, J.F.; an August 2000 driver's medical 
evaluation; and records from the November 2001 W.M. mental 
health clinic.  However, the Board finds that this medical 
evidence has little probative weight since the evidence does 
not discuss the stressor event upon which the diagnosis is 
based.  The Board also points out that the Veteran was 
awarded Social Security disability benefits for disability 
due in part to a diagnosis of PTSD.  The Board has reviewed 
the records from Social Security including the medical 
evidence upon which the Social Security award was based.  The 
Board points out that the Social Security award was based 
upon evidence that the Board has found to have little 
probative value, specifically the statements by Dr. J.H.  The 
Social Security decision cites to the treatment records and 
statements by Dr. J.H.  Thus, the Board finds that the Social 
Security award does not in and of itself, provide sufficient 
evidence for the award of service connection.  The Board 
notes that VA is bound by its own statues and regulations 
including 38 C.F.R. § 3.304(f) which sets forth the 
requirements for service connection for PTSD.  The Board 
observes that the Social Security Administration employs 
different criteria than VA in determining entitlement to 
disability benefits.  Thus, the Board is not required to 
reach the same conclusion regarding entitlement to benefits, 
as the statutes and regulations governing the VA 
adjudications are substantially different from those 
governing Social Security Administration adjudications.  See 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).

The Veteran's own implied assertions that he has PTSD due to 
events in service are afforded no probative weight in the 
absence of evidence that the Veteran has the expertise to 
render opinions about medical matters.  Although the Veteran 
is competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu, supra.  The Veteran has not submitted 
any medical evidence which supports his contentions. 

In conclusion, the more probative evidence establishes that 
the Veteran does not have a current diagnosis of PTSD in 
accordance with DSM-IV based upon a verified stressor event.  
A preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, service connection for 
PTSD is not warranted.

Entitlement to service connection for a left knee disability

The Veteran asserts that he has a current left knee 
disability due to an injury in service.  He contends that 
while stationed on the USS Thomas Jefferson, while he was 
offloading trash from the submarine, he was hit in the head 
by a trash can and this caused him to hit his knee on the 
ladder.  See the Veteran's statement dated in January 1998.    

The Board finds that the preponderance of the evidence 
establishes that there is no current diagnosis of a left knee 
disability.  There is no evidence of a diagnosis of a left 
knee disability in service.  As noted above, the Veteran 
asserts that he injured his left knee in service after a 
garbage can fell on his head and caused the Veteran to hit 
his left knee on a ladder.  The Veteran is competent to 
report and describe a knee injury.  He is also competent to 
report symptoms such as pain since this is an observable 
symptom.  The Veteran is competent to testify as to his 
observable symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  However, there is no medical evidence of a diagnosis 
of a left knee disability in service.  Service treatment 
records show that the Veteran had complaints of left knee 
pain in January 1975.  The service treatment record notes 
that the Veteran reported that he had pain in his knee 
especially in the morning, after sitting for periods of time.  
He also reported that his knee was weak for the past week.  
There is no mention of an injury due to a garbage can or a 
fall.  The Veteran reported having a history of trauma two 
years prior.  He reported that his knee gave out on occasion.  
Physical examination revealed no swelling, redness, heat, or 
point tenderness.  Range of motion and stability were within 
normal limits.  The impression was possible knee strain, 
doubt torn ligament.  Of record is an January 1975 orthopedic 
consultation report.  The assessment was normal knee 
examination.  The Board notes that it appears that the right 
knee was examined, not the left since the record notes 
complaints in the right knee.  

The Veteran separated from service in August 1976.  The 
record shows that the Veteran complained of painful joints in 
May 1980.  See the May 1980 NASA treatment records.  It is 
unclear from the record if the Veteran was referring to knee 
pain.  NASA examination reports dated in 1980, 1984, and 1985 
indicate that examination of the lower extremities was 
normal.  

The Veteran was afforded a VA examination in March 1998 in 
order to determine the nature and etiology of any current 
left knee disability.  The diagnosis was left knee injury in 
1973 with chronic pain causing incapacitation for a day or 
two, two or three times a year.  In a January 1999 statement, 
Dr. B.L. stated that the Veteran reported having left knee 
pain.  The neurologist indicated that he suspected that the 
knee pain was due to an anxiety reaction.  The Veteran was 
afforded a VA examination in August 2003 to determine if he 
had a left knee disability and he declined examination of the 
left knee.   

The medical evidence of record shows that the Veteran reports 
having intermittent symptoms of left knee pain.  The Court 
has held that a symptom, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  Without a pathology to 
which the symptoms of knee pain can be attributed, there is 
no basis to find a left knee disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  

While VA has a statutory duty to assist the Veteran in 
developing evidence pertinent to a claim, the Veteran also 
has a duty to assist and cooperate with the VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  As the burden was 
on the Veteran to cooperate with the VA examination in August 
2003 and he did not, VA was unable to obtain medical evidence 
as to whether he has a current left knee disability.  

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer; supra; Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).

The Veteran's own implied assertions that he has a current 
left knee disability are afforded no probative weight in the 
absence of evidence that the Veteran has the expertise to 
render opinions about medical matters.  Although the Veteran 
is competent to testify as to observable symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The Veteran has not submitted any medical evidence 
which supports his contentions.

Since there is no competent evidence of current left knee 
disability, the preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.  Accordingly, the 
claim is denied. 



Entitlement to service connection for a residual disability 
due to a head injury to include a seizure disorder, migraine 
headaches, and a cognitive disorder. 
 
The Veteran asserts that service connection is warranted for 
a residual disability due to a head injury.  He contends that 
he sustained a head injury in service when a garbage can fell 
on his head.  He contends that in service, he was rendered 
unconscious by the injury.  The Veteran reported that he had 
a small cut that did not require stitches and he had a huge 
knot on his head.  He stated that he put ice on his head and 
returned to duty 12 hours later.  The Veteran also reported 
having a severe concussion.  The Veteran stated that he was 
treated by the corpsman on the submarine and weeks later, he 
sought treatment at the Balboa Naval Hospital.  See the 
Veteran's statements dated in January 1998, May 1998, and 
December 2000.  

The Veteran is competent to describe the head injury and 
observable symptoms of head pain.  See Espiritu, supra; 
Grottveit, supra.  However, the Veteran is not competent to 
render a medical diagnosis due to the head injury such as a 
concussion.  There is no evidence that the Veteran has the 
medical expertise to render a medical diagnosis.  

There is no medical evidence of record establishing the 
extent and nature of the Veteran's head injury in service.  
Service treatment records do not document treatment for a 
head injury or show any disabilities or diagnoses of a head 
injury.  The August 1976 separation examination report 
indicates that examination of the head and pupils was normal.  
Ophthalmoscopic examination was normal.  The Veteran claims 
that he was treated at the Balboa Naval Hospital two weeks 
after the injury.  Treatment records from the Balboa Naval 
Hospital were not located after three searches, and are 
considered to be unavailable or lost.  The Board finds that 
the competent evidence of record establishes that the Veteran 
sustained a head injury by having a garbage can fall on his 
head, and he experienced pain and a loss of consciousness.  
However, the length of time of the loss of consciousness and 
the extent and severity of the head injury has not been 
established.  

Post-service treatment records show that examinations of the 
head and neurological system in June 1980, March 1984, 
January 1985, and April 1985 were normal.  See the NASA 
treatment records.  Examination in December 1997 revealed a 
scar on the left side of the Veteran's vertex with a visible 
depression of the skull at the site. Examination of the head 
and neck were otherwise normal.  Physical examination of the 
head and skull in February 2000 revealed no skull depressions 
or tenderness.  See the February 2000 report by Dr. G.C., 
neurologist.  The Veteran underwent neurologic evaluation in 
January 2004 by Dr. R.S., a private neurologist.  Upon 
examination of the head, Dr. R.S. was unable to feel an 
indentation on the left side of the skull where the Veteran 
said he was hit.  Dr. R.S. noted that the Veteran reported 
that the indentation had gradually gotten less noticeable 
over the years.  Electroencephlograms (EEG) in February 2000, 
March 2002, July 2002, and September 2002 were normal.  
Magnetic Resonance Imaging (MRI) of the brain in April 1998 
and 2002 revealed no acute abnormalities.  CT scans of the 
head in July 2001 and May 2002 were within normal limits.  

The Veteran asserts that he has a seizure disorder due to the 
head injury in service.  There is evidence that the Veteran 
may have a seizure disorder.  A January 1999 neurologic 
consultation report shows an impression of unusual episodes 
of stereotypical vertigo, unusual ataxia, and altered mental 
status superimposed on chronic complaints of intermittent 
left head pain, low back pain, and left knee pain.  The 
neurologist noted that he suspected that the findings 
represented anxiety reaction but could conceivably be related 
to complex partial seizure.  In a February 2000 statement, 
another neurologist, Dr. G.C., stated that a partial seizure 
disorder could not be categorically excluded.  A January 2004 
neurological examination report indicates that the impression 
was no doubt the Veteran had a seizure disorder with 
intermittent partial seizures, complex partial seizures and 
generalized tonic clonic seizures.  VA treatment records 
dated since 2000 show that the Veteran was treated for a 
seizure disorder.  

For the Veteran to be successful in this claim, the evidence 
must show either that it is at least as likely as not that 
the current seizure disorder is related to a disease or 
injury that occurred in service, or that the seizure disorder 
was shown in the first post-service year.  

As demonstrated above, a seizure disorder was not diagnosed 
in service.  With respect to whether a relationship can be 
established between the current seizure disorder and service 
on a presumptive basis, it is noted that there is no medical 
evidence of a diagnosis of a seizure disorder within the 
first post-service year.  The Veteran separated from service 
in August 1976.  Review of the record shows that the first 
diagnosis of a seizure disorder is in approximately the late 
1990's and 2000.  Given the absence of the documentation of a 
neurological disease in the first post-service year, 
entitlement to service connection for such disability may not 
be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The question then is whether the evidence is at least in 
equipoise as to whether the Veteran has a current seizure 
disorder that is related to service.  The Board finds that 
the evidence is not in equipoise, but preponderates against 
the claim.  The Board finds that the more probative medical 
evidence establishes that the seizure disorder is not due to 
the head injury in service.  In the February 2000, the 
Veteran underwent neurological examination by Dr. G.C., a 
private neurologist.  Dr. G.C. considered the Veteran's 
reported history of the head injury in service.  He also 
considered the Veteran's report that the symptoms 
stereotypical vertigo, ataxia, and altered mental status 
began in 1997.  After examination and review of the Veteran's 
medical history, Dr. G.C. opined that it was unlikely that 
the Veteran was experiencing partial seizures and it was very 
uncommon for patients who experienced closed head injuries 
which are not associated with periods of unconsciousness 
lasting 24 hours or longer to develop posttraumatic epilepsy.  
Dr. G.C. also cited to the normal MRI of the head in Aril 
1998, and the normal EEG's performed in December 1999 and 
February 2000.  Dr. G.C. noted that a partial seizure 
disorder could not be categorically excluded.  

The Veteran was afforded a VA neurologic examination in 
August 2003.  The VA neurologist concluded that it was 
unlikely that the present seizure disorder was related to the 
head trauma.  The Veteran described the in-service head 
injury to the examiner.  He also reported that he began to 
have trouble with possible seizures in 1997.  The Veteran 
underwent neurological examination.  The impression was 
seizure disorder, exact type unknown, possible partial 
complex, under treatment.  The neurologist stated that the 
exact nature of the seizure disorder is not clear.  The 
neurologist noted that the Veteran's MRI was normal and his 
EEG was normal.  He noted that the Veteran's doctors thought 
the Veteran had a partial complex of some sort and it seemed 
to be responding to anticonvulsants.  The neurologist stated 
that he could not find any medical records of an evaluation 
of his head injury on the submarine and noted that there was 
no record that the Veteran was unconscious for 60 minutes 
after the injury.  The neurologist indicated that the Veteran 
did go back to duty and the Veteran reported that he had 
difficulty controlling his behavior.  The neurologist opined 
that it was unlikely that the seizure disorder was related to 
the head injury in 1975.  The neurologist stated that without 
further documentation that the Veteran had a depressed skull 
facture, an abnormal brain scan, or abnormal neurologic signs 
and symptoms following his injury, it is possible that it is 
related but unlikely.  

The Board finds that the February 2000 opinion by Dr. G.C. 
and the August 2003 VA opinion are highly probative because 
the medical opinions were based upon physical examination of 
the Veteran, a review of the claims file, and consideration 
of the Veteran's medical history.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  Specifically, the neurologists considered the 
length of time between the head injury and the onset of the 
seizure-like symptoms.  The record shows that the Veteran 
sustained the head injury in 1975 or 1976 and he reported the 
onset of the seizure-like symptoms in 1997.  The neurologists 
also cited to the normal MRI's, EEG's, and CT scans of the 
head and brain over the years.  The neurologists noted that 
the lack of medical evidence of the extent of the Veteran's 
head injury in service made it problematic for the 
neurologists to render a medical opinion as to whether the 
head injury caused a residual disability.  The neurologists 
provided the basis for the medical opinions and pointed to 
the evidence which supported the opinions.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Board also 
points out that the neurologists have the training, skill, 
and expertise to diagnose residual disabilities due to head 
injuries and they have the expertise to render a medical 
opinion as to whether the Veteran's current seizure 
disability may be due to the head injury.  In evaluating the 
probative value of medical statements, the Board looks at 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 
Vet. App. 279, 284 (1997).  In short, the probative medical 
evidence of record establishes that the Veteran's current 
seizure disorder is not related to injury or disease in 
service. 

There is medical evidence of record which support the 
Veteran's contentions that his seizure disorder is due to the 
head injury in service.  However, the Board finds that this 
medical evidence is less probative than the February 2000 and 
August 2003 medical opinions.  Hospital records dated in July 
2001 indicate that the examining physician opined that the 
Veteran's generalized seizure disorder was most likely 
secondary to the head trauma in the past.  The Board finds 
this medical opinion to have limited probative value.  The 
Board does not question the physician's skill or expertise as 
a physician, but it is not clear from the record that the 
physician reviewed the Veteran's claims file and medical 
history before rendering the opinion.  The physician did not 
consider the time period between the head injury and the 
onset of the symptoms.  The examiner also did not discuss the 
lack of medical evidence at the time of the head injury or 
discuss the lack of abnormal findings upon the MRI's, EEG's, 
and CT scans after service.  The Board finds that this 
medical opinion is less probative than the February 2000 and 
August 2003 medical opinions because this opinion is less 
detailed and does not appear to be based on the pertinent 
facts of the Veteran's medical history such as the time 
period between the head injury and onset of symptoms.  
Accordingly, the Board finds this opinion to have limited 
probative value and is outweighed by the other evidence of 
record, specifically, the February 2000 and August 2003 
medical opinions.  

In a March 2004 statement, Dr. R.S., a neurologist, opined 
that given the Veteran's reported history and the type of 
seizure disorder, it was entirely reasonable to consider that 
the seizure disorder was related to the head trauma.  The 
Board finds that this medical opinion has limited probative 
value because it is too speculative.  The neurologist only 
indicates that the relationship between the seizure disorder 
and the injury in service was "reasonable" not actual or 
more likely than not.  The Court has held that medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  

There is also medical evidence that establishes that the 
Veteran may have a cognitive disorder, memory deficits, and 
migraines headaches.  The Veteran asserts that these 
disorders and findings are due to the head injury in service.  
The Board finds that the more probative medical evidence 
establishes that the cognitive disorder, memory deficits and 
migraine headaches are not due to the head injury in service.  
In the February 2000 medical opinion, Dr. G.C., a 
neurologist, opined that the Veteran's memory deficits were 
multifactorial and more likely represented symptoms of 
depression rather than organic brain disease.  The examiner 
noted that the Veteran would not be expected to deteriorate 
intellectually so far after his injury in the mid 1970's.  
The neurologist also indicated that it would be very 
difficult to determine to a reasonable certainty whether the 
head injury that the Veteran had in the 1970's contributed to 
any specific deterioration without having pre-injury 
neuropsychiatric data available for comparison.  The 
neurologist stated that the Veteran denied any history of 
typical post-concussive symptoms.  The neurologist noted that 
the Veteran's complaints are strongly suggestive of a 
migraine syndrome and that it did not appear that he had 
significant migraine symptoms until 1997, and in view of 
this, it was unlikely that there is a relationship between 
migraine headaches and closed head injury in the 1970's.  

The August 2003 VA psychiatric medical opinion is probative 
evidence that there is no clear relationship between the 
cognitive disorder and the Veteran's head injury in service.  
The VA psychiatrist indicated that the relationship between 
the Veteran's marked decline in cognitive functioning and 
head trauma was not clear from the record and alternate 
explanations were the Veteran's difficult childhood and 
substance abuse.   

For the same reasons as discussed above, the Board finds that 
the February 2000 opinion by Dr. G.C. and the August 2003 VA 
opinion are highly probative because the medical opinions 
were based upon physical examination of the Veteran, a review 
of the claims file, and consideration of the Veteran's 
medical history.  See Hernandez-Toyens, supra; see also 
Prejean, supra.  The Board also points out that the 
neurologist and psychiatrist have the training, skill, and 
expertise to diagnose residual disabilities due to head 
injuries such as cognitive disorders, memory deficits, or 
headaches.  See Guerrieri, supra; see also Black, supra.  In 
short, the probative medical evidence of record establishes 
that the Veteran's current cognitive disorder, memory 
deficits, and migraine headaches are not related to injury or 
disease in service. 

There is medical evidence of record which support the 
Veteran's contentions that his head pain and decline in 
cognitive functioning are due to the head injury in service.  
For instance, the March 1998 VA examination report indicates 
that the Veteran reported having pains in the top of his 
head; the pain lasted 5 to 60 seconds and occurred 4 to 5 
times a year.  The diagnosis was head injury in 1973, as 
likely as not causing the Veteran's complaints.  

The Board notes that the March 1998 VA medical examination 
was conducted by a nurse practitioner.  While the Board does 
not question the expertise of the nurse practitioner, it does 
find the medical opinion by the neurologist in February 2000 
to have more probative value because the neurologist does 
have more specialized training and expertise is diagnosing 
neurological disorders and determining the etiology of 
neurological symptoms or disorders.  Further, a symptom of 
pain, in and of itself is not a disability.  The Court has 
held that a symptom, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

In a February 2002 statement, Dr. J.H., a clinical 
psychologist, stated that the Veteran had a cognitive 
disorder, not otherwise specified, with sequela of a closed 
head injury.  The Board finds that this statement has little 
probative value.  Dr. J.H. does not clearly indicate what the 
sequela of the head injury is.  There is also no indication 
that Dr. J.H. reviewed the Veteran's entire medical history 
and he does not comment on the lack of symptoms for almost 
twenty years after the head injury or the normal findings 
upon magnetic resonance imaging (MRI), electroencephalogram 
(EEG), and computed tomography (CT) scan of the head and 
brain after service.  Thus, the Board finds that this opinion 
has limited probative value and is outweighed by the February 
2000 neurological opinion and the August 2003 psychiatric 
opinion.  

The Veteran has theorized that his current seizure disorder 
is related to the head injury in service.  He also assert 
that after the head injury, his IQ and cognitive functioning 
declined.  He asserts that the head injury caused a decrease 
in cognitive functioning and causes decreased memory 
function.  The Veteran's own implied assertions that the 
seizure disorder, cognitive disorder, memory deficits, and 
headaches are medically related to his period of service are 
afforded no probative weight in the absence of evidence that 
the Veteran has the expertise to render opinions about 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  There is no evidence which establishes that 
the Veteran has medical expertise.  Lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and need not be 
considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  
The Veteran is competent to testify as to observable 
symptoms.  However, he is not competent to testify as to 
medical matters without medical training.  Regarding the 
Veteran's assertions that his IQ had decreased after the head 
injury in service, measuring IQ involves medical and 
psychological training.  It is not shown that the Veteran has 
such training.  Also, as discussed above, the neurologist who 
rendered the February 2000 opinion and the VA psychologist 
who rendered the August 2003 opinion stated that there was no 
medical evidence of record which establishes the Veteran's 
mental functioning before the head injury so they were unable 
to render an opinion as to whether the Veteran had a change 
in mental functioning after the injury.    

While the Board is sympathetic to the Veteran's assertions 
that his current disorders are related to the head injury in 
service, he is not qualified to render a medical opinion 
regarding the origin or etiology of a disability, and his 
statements cannot serve as competent medical evidence of the 
etiology of these disabilities.  Further, the more probative 
evidence of record establishes that the seizure disorder, 
cognitive disorder, memory deficits, and migraine headaches 
are not related to injury or disease in service.     

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the Veteran's 
current seizure disorder, cognitive disorder, memory 
deficits, and migraine headaches were incurred during 
service, to include on a presumptive basis, or are related to 
an in-service injury or trauma.  The probative evidence of 
record establishes that the Veteran does not have a residual 
disability due to the in-service head injury.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is 
no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for a 
residual disability due to a head injury to include a seizure 
disorder, cognitive disorder, memory deficits, and migraine 
headaches are not warranted.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
January 2002.  The letter notified the Veteran of what 
information and evidence must be submitted to substantiate a 
claim for service connection, as well as what information and 
evidence must be provided by the Veteran and what information 
and evidence would be obtained by VA.  In February 1998, the 
RO asked the Veteran to describe and provide details of the 
stressor events for the claim of service connection for PTSD.  
The Veteran was given the opportunity to submit such 
evidence.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in September 2006.  The 
claims were readjudicated in the August 2008 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  The Veteran has not been prejudiced.  The 
record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.  Therefore, the Board finds the duty to notify 
provisions of the VCAA have been fulfilled.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  The RO 
made three attempts to locate the records from Balboa Naval 
Hospital and such records were not located and are considered 
lost or destroyed, and any other efforts to search for the 
records would be futile.  The Veteran was notified that the 
RO was unable to locate these records.  VA treatment records 
dated from 1998 to 2004 were obtained and associated with the 
claims folder.  Private treatment records from Dr. C., Dr. 
J.H., and the N.C. medical center were obtained and 
associated with the claims folder.  Treatment records from 
NASA and records from the Social Security Administration were 
obtained and associated with the claims folder.  There is no 
identified relevant evidence that has not been accounted for.  
VA examinations were performed in 1998, 2000, and 2003 in 
order to obtain medical evidence as to the nature and 
etiology of the claimed disabilities, and to clarify whether 
the Veteran currently has PTSD due to the verified stressor 
event.  The RO made attempts to corroborate the Veteran's 
stressors events by contacting the JSRRC, the Navy Historical 
Center, and the Department of Navy.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



ORDER

Entitlement to service connection for PTSD is not warranted, 
and the appeal is denied. 

Entitlement to service connection for a left knee disability 
is not warranted, and the appeal is denied. 

Entitlement to service connection for a residual disability 
due to a head injury to include a seizure disorder, migraine 
headaches, memory deficits, and a cognitive disorder is not 
warranted, and the appeal is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


